Title: II. The Secretary of State to David Humphreys, 15 March 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Mar. 15. 1791.

Your letters No. 1. to 6. from England, No. 7. 8. from Lisbon and No. 9. from Madrid are all recieved.
The President has nominated you minister Resident for the U. S. of America at the court of Lisbon, which was approved by the Senate. You will consequently recieve herewith your Commission, a letter of credence to the Queen, sealed, and an open copy of it for your own information, and a letter to Monsr. de Pinto her Secretary for foreign affairs. Your salary is fixed at four thousand five hundred dollars a year, and an Outfit equal to a year’s salary. Besides this you will be allowed your disbursements for any gazettes you think proper to be transmitted here, translating and printing papers where that shall be necessary, postage, couriers, and necessary aids to poor American sailors, unless the latter article should be provided for by the consulage fees allowed by the laws of Portugal as has been said. I state these things particularly that you may be under no doubts as to what you may charge and what you may not charge to the public. I expect from the Secretary of the treasury, in time to go with this letter, information how you are to be furnished with these sums of money. You will be pleased annually to state your account on the 1st. day of July, to the end of the preceding day, and to send it to me by the first conveyance afterwards, to enable me to make up a general account of the foreign fund in time to be laid before Congress at their meeting. We shall name a Consul for the port of Lisbon as soon as a proper native shall occur.

The title of the book you desired is ‘the Privileges of an Englishman in the kingdoms and dominions of Portugal contained in the treaty of Oliver Cromwell &c. in Portuguese and English. Sold at the Portugal Coffee house in Swithin’s alley 1736. 8vo.’
I inclose you the copy of a navigation act proposed in the late Congress, but which lies over to the next, as their time being up on the 3d. of March they were obliged to postpone every thing which would admit of it. It will be taken up at the meeting of the next which will be on the 4th. Monday of October. This act is perfectly innocent as to other nations, is strictly just as to the English, cannot be parried by them, and if adopted by other nations would inevitably defeat their navigation act and reduce their powers on the sea within safer limits. It is indeed extremely to be desired that other nations would adopt it. I send copies of it to Mr. Short and Mr. Carmichael. Could those three countries agree to concur in such a measure it would soon be fatally felt by the navy of England. No body can better judge of it’s effect than Mr. Pinto, to whom I would wish you to communicate it, and see whether he would not think it expedient for Portugal.
I inclose you a letter for Mr. Carmichael, which being of importance, I wish you could find a safe private conveyance for it. We have no letter from him since you left this. You will also recieve by this conveyance the newspapers to the present date.—The President sets out within a day or two for the Southern states, and will probably not return till June.—We are in hourly hope of recieving another letter from you dated from Madrid. I am with great & sincere esteem Dear Sir Your most obedt. & most humble servt.

Th: Jefferson


P. S. Mar. 18. It is just now arranged with the Treasury that they shall give the department of state a credit with their bankers at Amsterdam of the whole sum allowed to that department annually, which therefore will be subject, in their hands, to my orders. I will consequently write by the first vessel to Amsterdam, to Messrs. Willinks, Van Staphorsts and Hubard to answer your draughts for any balance due on your agency, counted from Aug. 11. to Feb. 21. @ 2250. D. pr. ann. Also your outfit 4500. Dol. and your salary as Resident from Feb. 21. quarterly or monthly as you please. As there is not at this moment a vessel bound for Amsterdam, and your draughts might arrive before my order, you had better draw at a longer sight.
P. P. S. Mar. 19. I have this day remitted bills to Willinks,  V. Staphorsts & Hubard, and informed them you will draw on them at first for between 5. and 6000. Doll. and afterwards for your salary as it accrues, which they are instructed to pay.

